Upon the evidence, the plaintiff stood before the jury as a person who "ran a small baggage express" with one horse, and the defendants as a municipal corporation. So far as having effect upon the jury, the situation was practically as if it had appeared in express terms that the plaintiff was "poor" and the defendants "rich and powerful." The disproportion in power and resource being already before the jury, the remark of the plaintiff's counsel in his closing argument, — "I do not ask for a verdict for my client because he is a poor man, nor because the city is rich and powerful; I only ask for a verdict if he is entitled to one under the law and the evidence," — was, certainly if counsel was taken at his word, calculated to promote rather than prevent a fair trial. Such may not have been the motive for the remark, although it is not inconceivable that, in order to appeal more effectively to the judgment of the jury upon the merits of the case, counsel may have thought it would be the part of wise advocacy to disdain all questionable considerations and methods. However, we cannot say that the remark was "so inconsistent with legal fairness of trial as to make it a matter of law that there should be a new trial." Aldrich v. Railroad, 67 N.H. 380, 382; Gault v. Railroad, 63 N.H. 356, 360,361.
Exception overruled.
All concurred.